TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-21-00465-CV



                                        T. C., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


               FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
                             NO. D-1-FM-20-004884,
           THE HONORABLE AURORA MARTINEZ-JONES, JUDGE PRESIDING



                            MEMORANDUM OPINION


               T.C. (Mother) appeals from the trial court’s final decree terminating her parental

rights to her children, Z.D. and D.D. 1 See Tex. Fam. Code § 161.001. Following a bench trial,

the trial court found by clear and convincing evidence that statutory grounds for terminating her

parental rights existed and that termination was in the children’s best interest.          See id.

§ 161.001(b)(1)(O), (2).

               On appeal, Mother’s court-appointed attorney has filed a brief concluding that the

appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967);

Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646–47 (Tex. App.—

Austin 2005, pet. denied) (applying Anders procedure in appeal from termination of parental

       1  We refer to appellant by her initials or as Mother and to the children by their initials.
See Tex. Fam. Code § 109.002(d); Tex. R. App. P. 9.8.
rights). The brief meets the requirements of Anders by presenting a professional evaluation of

the record demonstrating why there are no arguable grounds to be advanced on appeal. See

386 U.S. at 744; Taylor, 160 S.W.3d at 646–47. Mother’s counsel has certified to this Court that

he provided Mother with a copy of the Anders brief and informed her of her right to examine the

appellate record and to file a pro se brief. To date, Mother has not filed a pro se brief.

               Upon receiving an Anders brief, we must conduct a full examination of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75,

80 (1988).    We have reviewed the entire record, including the Anders brief submitted on

Mother’s behalf, and have found nothing that would arguably support an appeal. We agree that

the appeal is frivolous and without merit. Accordingly, we affirm the trial court’s final decree

terminating Mother’s parental rights. 2



                                               __________________________________________
                                               Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Smith

Affirmed

Filed: January 12, 2022




       2     We deny counsel’s motion to withdraw as attorney of record. See In re P.M.,
520 S.W.3d 24, 27 (Tex. 2016) (per curiam). If Mother, after consulting with counsel, desires to
file a petition for review, counsel should timely file with the Texas Supreme Court “a petition for
review that satisfies the standards for an Anders brief.” See id. at 27–28.
                                                  2